EXHIBIT 10.3
EXHIBIT A-5
 
ACQUISITION TERM NOTE
 

$800,000 Houston, Texas June 9, 2011

                                                       
FOR VALUE RECEIVED, DEEP DOWN, INC., a Nevada corporation (“Borrower”), hereby
promises to pay to the order of WHITNEY BANK, a Louisiana state chartered bank
(“Lender”), on or before the Acquisition Term Maturity Date, the principal
amount of $800,000 or so much thereof as may then be outstanding under this
note, together with interest, as described below.
 
This note has been executed and delivered under, and is subject to the terms of,
that certain Amended and Restated Credit Agreement dated as of November 11,
2008, and amended and restated through April 14, 2010 (as amended by First
Amendment to Amended and Restated Credit Agreement dated as of December 31,
2010, Second Amendment to Amended and Restated Credit Agreement dated as of
April 12, 2011, Third Amendment to Amended and Restated Credit Agreement dated
as of June 9, 2011, and as further amended, restated, or supplemented from time
to time, the “Credit Agreement”), between Borrower and Lender, and is the
“Acquisition Term Note” referred to in the Credit Agreement.  Unless defined in
this note, or the context requires otherwise, capitalized terms used in this
note have the meanings given to such terms in the Credit Agreement.  Reference
is made to the Credit Agreement for provisions affecting this note regarding
applicable interest rates, principal and interest payment dates, final maturity,
voluntary and mandatory prepayments, acceleration of maturity, exercise of
rights, payment of attorneys’ fees, court costs and other costs of collection,
certain waivers by Borrower and others now or hereafter obligated for payment of
any sums due under this note, and security for the payment of this note.  This
note is a Loan Document and, therefore, is subject to the applicable provisions
of Section 13 of the Credit Agreement, all of which applicable provisions are
incorporated into this note by reference as if set forth in this note verbatim.
 
Specific reference is made to Section 3.7 of the Credit Agreement for usury
savings provisions.
 
the rights and obligations of the parties hereto shall be determined solely from
written agreements, documents, and instruments, and any prior oral agreements
between the parties are superseded by and merged into such writings.  this note,
the credit agreement and the other written loan documents executed by the
borrower and the lender (or by the borrower for the benefit of the lender)
represent the final agreement between the borrower and the lender and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements by the parties.  there are no unwritten oral agreements between the
parties.
 
This note must be construed — and its performance enforced — under Texas law.




[Signature is on the following page.]
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
EXECUTED as of the date first written above.
 
BORROWER:
 
DEEP DOWN, INC.,
a Nevada corporation




By:  /s/ Eugene L.
Butler                                                               
Eugene L. Butler
Chief Financial Officer

 
 
 
 
 
 

--------------------------------------------------------------------------------